DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to inventprovisions. 
Summary
2.	This office action for US Patent application 16/813,994 is responsive to communications filed on 11/27/2020, in response to the Non-Final Rejection of 09/02/2020. Claims 1-2 have been cancelled. Claim 3 has been amended. Currently, claim 3 is pending and are presented for examination. 

Response to Arguments
3.	The information disclosure statement (IDS) was submitted on 11/27/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	Applicant's Remarks see pages 4-11, filed on 11/27/2020, with respect to the amendment and argument have been fully considered, but they are not persuasive.
Upon further carefully consideration, the Examiner still believes that claim 3 of instant application and 1) claim 1 of U.S Patent No. 8,913,665 B2 (Application No. 13/660,245); 2) claim 1 of U.S Patent No. 8,861,606 B2 (Application No. 13/660,507); 3) claim 1 of U.S Patent No. 8,873,635 B2 (Application No. 13/940,726); 4) claim 1 of U.S Patent No. 9,191,679 B2 (application No. 14/317, 171), ); 5) claim 1 of U.S Patent No. 10,321,152 (application No. 14/074,179); 6) claim 1 of U.S Patent No. 10,631,004 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 1) claim 1 of U.S Patent No. 8,913,665 B2 (Application No. 13/660,245); 2) claim 1 of U.S Patent No. 8,861,606 B2 (Application No. 13/660,507); 3) claim 1 of U.S Patent No. 8,873,635 B2 (Application No. 13/940,726); 4) claim 1 of U.S Patent No. 9,191,679 B2 (application No. 14/317, 171), ); 5) claim 1 of U.S Patent No. 10,321,152 (application No. 14/074,179); 6) claim 1 of U.S Patent No. 10,631,004 (application No. 16/399,437) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486